Title: To John Adams from James Lovell, 14 October 1779
From: Lovell, James
To: Adams, John


     
      Dear Sir
      
       Octr. 14—79
      
     
     I inclose to you a Peice of Intelligence perhaps altogether new. The uti possidetis offered by Spain will appear alarming perhaps to some but we are told She acted upon full Knowledge that King George the 3d of England had sworn in his Cabinet that he would not acknowledge our Independence. Spain at least knew that we would never enter into any commercial Treaty without a total relinquishment of the 13 States by Britain: I am glad her offer was rejected. I own I do not like such Experiments.
     I do not see how you and the others lately elected to Missions from hence will get immediate Supply but by the Way of Doctr. F—— to whom a Promise will be made of speedy Repayment and also of the Establishment of Funds directly for the Purpose of supporting all Embassies from the United States. I will give you an Account of the Decision upon a Report to be made Tomorrow morning.
     
      Yrs. affectionately
      J L
     
    